UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THOMAS BARRET LAURENCE,

                                 Plaintiff,
                                                                   1:20-CV-0072 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
 FEDERAL BUREAU OF PRISONS,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated January 8, 2020, the Court directed Plaintiff, within thirty days, to submit

a completed request to proceed in forma pauperis (“IFP”) and prisoner authorization or pay the

$400.00 in fees required to file a civil action in this Court. That order specified that failure to

comply would result in dismissal of this action. Plaintiff has not filed an IFP application and

prisoner authorization or paid the fees. Accordingly, this action is dismissed without prejudice.

See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    February 26, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
